IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT |
LAKE COUNTY, ILLINOIS

7 So nt }
7 . +)

 
 

  

tee / Defendant
~~ ORDER FOR RULE TO SHOW aca / 7
(OTHER THAN FOR CHILD-SUFRORT m A A +e} 4)
’ IRANI & LN

 

 

THIS CAUSE COMING ON FOR hearing on the Petition of _ » proper cause

having been shown, the Court being fully advised in the premises; and handing Jortactlediens jurisdiction r the parties and subject
_ matter

 

 

—_—

   
 
  

7Shall’ personally appear on

fe Lake County Courthouse, 18N.
County Street Waukegan llinois to show cause, if any, why he/she should not be held in Contem pt of Court and punished

7 eons for:
_ Oshis/her failure to appear before this Court on INV

Discover Assets 3 prewiously served on hirn/her as — el law.

 

20 5 to answer and respond to a Citation to.

 

 

rE ania fat a As af Shall bart Gn

Discover Assets to Court.

 
 

 

    

Bobi’ papers, or records set forth | in the Citation to

 

NOTICE TO RESPONDENT
YOUR FAILURE TO APPEAR AT THIS HEARING MAY RESULT IN YOUR ARREST

Enter:
Dated this | = of

Prepared by:
Name:

   

 

 

 

 

171-228a Rev 11/15

 
FILED ©
1/9/2018 11:12 AM...

ERIN CARTWRIGHT WEINSTEIN
Clerk of the Circuit Court

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL circurr 4@Ke County, Minols -
LAKE COUNTY, ILLINOIS

 

SARINA ERVIN, )
Petitioner, )

)

VS. ) Case No, 04 D 1943

)

RAYMOND ERVIN, }
Respondent. )

NOTICE OF FILING

To: Mr. Raymond Ervin
331 Springside Lane
Buffalo Grove, IL 60089

PLEASE TAKE NOTICE that we have filed with the Clerk of the Court, Lake County,

Illinois on or about the 9 day of January, 2018 the following document, a copy of which is

herewith served upon you:

 

e Affidavit of Service ; f
BEERMANN*RITIKIN

MIRABELLI SWERDLOVE LLP
CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalties of perjury as provided by law pursuant to 735
ILCS 5/1-109, that the above notice and any attached pleadings were [_] personally delivered, a
transmitted by facsimile to the fax numbers listed above; [_] transmitted by e-mail to the e-mail
addresses listed above and/or DX] placed in the U.S. Mail properly addressed, with first class postage

prepaid on January 9, 2018. ee me

BEERMANN PRITIKIN MIRABELLI SWERDLOVE LLP, Attorneys for Petitioner
161 North Clark St., Ste. 2600, Chicago, Illinois 60601: (312) 621-9700; jsteele@beermannlaw.com
Attorney No.: 6320477

 
FILED ©
1/9/2018 11:12 AM:
ERIN CARTWRIGHT WEINSTEIN

 

Clerk of the Circuit Court
AFFIDAVIT OF SERVICE Lake County, Illinois
Caption:_ Sarina Ervin vs Raymond Ervin Case# 04D1943

 

1, M. Serritella, am an agent of The Tactical Solutions Group, Inc, which operates under authority of
State of Illinois Private Detective license number 117-001188, and state:

 

That I made service of a: Date and Time of Service:
___ Summons & Complaint December 6, 20 17 8:00 a.nfp.m.)
___ Subpoena
___ Notice of Hearing/Motion Location/ Address of Service:
___ Rule to show cause 331 Springside Ln
ae — Citation to Discover Assets Buffalo Grove, IL_60089
there ven Forcible Entry and Detainer

 

 

“SX Other: Order for Rule to Show Cause

Private Detectives

That I personally served the above on: Approximate Physical Description:

a ut 5'7 wt 230
Consultants Raymond Ervin via Gwendolyn Barlow-Ervin pace: Black Age:_60

 

Male: Female: X

(512) 901-4908 That I made the following type of service:

www, tacticalsolutions. info Personal service on the defendant, witness or named party.

7" X<_ Alternate service by handing copies of the above-described documents to the defendant's
780 N, Michigan Ave usual place of abode with a person of the family, or a person residing there, of the age of 13 years
One Magnificent Mile or older, and informing that person of the contents thereof, and by mailing a copy of the summons
Suite 1400 in a sealed envelope with postage fully pre-paid, addressed to the defendant at his or her usual 7
Chicago, IL 60611 place of abode.

___ Service of a corporate defendant by leaving the above-described documents with the
Detective Agency License registered agent, officer or agent of the corporation.

117-004 188

 

____ Despite diligent investigation, person not found.

Notes:

 

 

 

 

 

 

 

| declare under penalty of perjury that the foregoing Is true and correct.

sa

M. Serritella

 

 
